IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


ROBB WILKINS                          : No. 143 EM 2014
                                      :
                                      :
           v.                         :
                                      :
                                      :
SHAENA MILLER-STEVENS AND ERIC        :
D. SMITH                              :
                                      :
                                      :
APPEAL OF: SHAENA MILLER-             :
STEVENS                               :


                                   ORDER


PER CURIAM
     AND NOW, this 13th day of November, 2014, the “Emergency Motion to Stay” is

DENIED.